NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted January 19, 2016 *
                               Decided January 20, 2016

                                        Before

                         RICHARD A. POSNER, Circuit Judge

                         FRANK H. EASTERBROOK, Circuit Judge

                         DIANE S. SYKES, Circuit Judge

No. 15-2651                                    Appeal from the
                                               United States District Court for the
UNITED STATES OF AMERICA,                      Northern District of Illinois,
     Plaintiff-Appellee,                       Eastern Division.

      v.                                       No. 02 CR 45-1

WILLIAM ELEM,                                  John J. Tharp, Jr.,
     Defendant-Appellant.                      Judge.

                                      ORDER

       William Elem moved under 18 U.S.C. § 3582(c)(2) for a sentence reduction based
on Amendment 782 to the United States Sentencing Guidelines. The district court
lowered Elem’s prison sentence to 292 months, the bottom of the amended range, but
reasoned that it lacked statutory authority to reduce the sentence further. Elem
challenges that conclusion.



      *  After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP.
P. 34(a)(2)(C).
No. 15-2651                                                                           Page 2

       Elem trafficked in PCP and was convicted of several drug offenses in 2002.
See 21 U.S.C. §§ 841(a)(1), 843(b), 846. The district court assessed a base offense level of
36 under the version of the guidelines then in effect. With a total offense level of 38 and a
criminal-history category of V, Elem faced a guidelines imprisonment range of
360 months to life. The district court sentenced him to 360 months. Amendment 782,
which is retroactive, has reduced the base offense level (and Elem’s total offense level)
by two, resulting in an amended imprisonment range of 292 to 365 months. See U.S.S.G.
§ 1B1.10(d); U.S.S.G. supp. to app. C, amends. 782, 788 (2014). Elem’s imprisonment
range is now 292 to 365 months.

       Elem was hoping for a decrease to 188 months, but the district court correctly
concluded that it could not go below 292 months. Unless a defendant initially received a
below-range sentence to reward cooperation with authorities, a district court applying a
retroactive amendment to the guidelines “shall not” reduce the sentence to “less than the
minimum of the amended guideline range.” U.S.S.G. § 1B1.10(b)(2); see United States v.
Cunningham, 554 F.3d 703, 708–09 (7th Cir. 2009). Elem contends that § 1B1.10(b)(2)
violates the Ex Post Facto Clause. When he was sentenced in 2002, Elem explains, district
courts did have discretion under § 3582(c)(2) to reduce a sentence below the amended
guidelines range.

        But that discretion has been eliminated, and the change is binding on district
courts. Dillon v. United States, 560 U.S. 817, 819 (2010) (interpreting § 3582(c)(2)).
Applying the current version of § 1B1.10 does not violate the Ex Post Facto Clause,
which protects against “the lack of fair notice and governmental restraint when the
legislature increases punishment beyond what was prescribed when the crime was
consummated.” Weaver v. Graham, 450 U.S. 24, 30 (1981); see United States v. Diggs,
768 F.3d 643, 645 (7th Cir. 2014). Section 1B1.10 cannot lead to increased punishment
since amendments applied retroactively under that guideline by motion under
§ 3582(c)(2) may only reduce a sentence. See Diggs, 768 F.3d at 645.

                                                                               AFFIRMED.